In an- action to recover damages for personal injuries alleged to have been sustained by plaintiff as a seaman on a ship at sea, judgment in favor of plaintiff reversed on the facts and a new trial granted, costs to appellant to abide the event. The determination of the jury that the ailments of the plaintiff were caused through the negligence of the defendant is against the weight of the evidence. The appeal from an order denying a motion to set aside the verdict and for a new trial is dismissed, without costs. There is no such order. Lazansky, P. J., Davis and Adel, JJ., concur; Carswell and Johnston, JJ., concur as to the dismissal of the appeal from the order, but dissent from the reversal of the judgment and vote to affirm.